EXECUTIVE MANAGEMENT AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of this eighteenth (18th) day of
February 2014 (the “Effective Date”), entered into between World Stevia
Corporation, a Nevada Corporation, to be renamed Cannabis Capital Corp., a
Nevada Corporation, with its principal offices located at 9107 Wilshire Blvd,
Suite 450, Beverly Hills, CA 90210 (the “Company” or “WSTV”) and Robert Kane
(the "Executive"), 1093 Wernimont Circle, Colorado Springs, CO 80916.




WHEREAS:




A.

The Company is a portfolio cannabis-related operations, enterprise, and holding
company;




B.

The Company wishes to engage the services of the Executive as an independent
contractor of the Company; and




C.

The Company and the Executive have agreed to enter into a consulting agreement
for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.     ENGAGEMENT AS AN EXECUTIVE




1.1   The Company hereby engages the Executive as an independent contractor of
the Company, to undertake the duties and title of Member, Board of Directors,
and to undertake the duties and title of Chief Financial Officer (CFO), and the
Executive agrees to exercise those powers as requested by the Company or its
subsidiaries from time to time, (collectively the “Services”) and the Executive
accepts such engagement on the terms and conditions set forth in this Agreement.




2.     TERM OF THIS AGREEMENT




2.1   The term of this Agreement shall begin as of the Effective Date and shall
continue for five (5) years or until terminated earlier pursuant to Sections 10
and 11 herein (the “Term”).  Any renewal period for this Agreement shall be at
the sole discretion of the Company including any compensation or stock/stock
option compensation for services paid to the Executive during the renewal term.




3.     EXECUTIVE SERVICES

 

3.1   The Executive shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacities of Director and CFO.  The
Executive agrees that the Executive's duties may be reasonably modified by
written agreement of both the Company and the Executive from time to time.

 

3.2   In providing the Services the Executive shall:

 * comply with all applicable local statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * not employ any person in any capacity, or contract for the purchase or rental
   of any service, article or material, nor make any commitment, agreement or
   obligation whereby the Company shall be required to pay any monies or other
   consideration without the Company's prior written consent.



 

             



 

4.     COMPENSATION

 

4.1   Management Fees. As compensation for services provided for the executive
roles in the Company, the Company shall pay the Executive or the Executive's
assigns $5,000 per month. All Management Fee payments shall be paid to the
Executive or the Executive's assigns semi-monthly on the 15th and last day of
each calendar month, or prior business day if any of those days fall on a week
or statutory holiday (or as otherwise decided by the Executive and the Company).


4.2   Bonus Shares.  As a signing bonus for the Executive's appointments as
Director and CFO of the Company, the Company shall, within seven (7) days of the
Executive's signing of this Agreement, or as soon as possible to this time
frame, pay the Executive or the Executive’s assigns five million (5,000,000)
Rule 144 restricted common shares of the Company common stock.  All such shares
are considered fully earned on signing and issuance but these shares shall only
fully vest without restriction in such amounts and at such times as are
permissible for sale pursuant to the one (1) percent limitation of stock that
can be sold based on average volume rules applicable to public company officers,
directors, and affiliates.  Regardless of the foregoing, twenty thousand
(20,000) shares shall fully vest without restriction as soon as permissible
under Rule 144 and relevant law.  In the event that the Company terminates the
Executive for any reason or at the termination of this Agreement, then at the
sole discretion of the Executive expressed in writing to the Company, any number
of shares not already fully vested of the remaining four million nine hundred
eighty thousand (4,980,000) shares shall immediately fully vest without
restriction. The Company’s common stock, par value $0.001 per share, currently
trades on the OTC under the symbol ‘WSTV’, although a symbol change is being
applied for with top choice being CBCA.

 

4.3   Performance Bonus. As further compensation based on job and Company
performance, product development, new patents, branding, product sales,
achievement of project or operational milestones, the Company is committed to
providing additional cash and stock bonuses to the Executive or the Executive's
assigns, typically to be considered at least annually. Such bonuses will be at
the sole discretion of the Company based on overall performance and available
operating cash flow.  The Company reserves the right to issue equivalent
after-tax value in free-trading common stock in lieu of cash bonuses.

 

4.4   Additional Compensation Provisions.  Hereinafter, Sections 4.1 through 4.4
are collectively referred to as the “Compensation”.  The Compensation shall not
be adversely affected by any change of title with or corporate duties within the
Company, so long as Services continue to be provided to the Company, as it is
expected that positions within the Company may evolve over time.  




5.     REIMBURSEMENT OF EXPENSES




5.1   The parties agree that the Compensation hereunder is not inclusive of any
and all fees or expenses incurred by the Executive on the Company’s behalf
pursuant to this Agreement including the costs of rendering the Services. The
Company shall reimburse the Executive for any bona fide expenses including but
not limited to travel and telephone incurred by the Executive on behalf of the
Company in connection with the provision of the Services upon the Executive
submitting to the Company an itemized written account of such expenses and
corresponding expense receipts in a form acceptable to the Company within 180
days after the Executive incurs such expenses or within a time period agreed to
by the Parties.    




6.     CONFIDENTIALITY




6.1   The Executive shall not disclose to any third party without the prior
consent of the Company any financial or business information concerning the
business, affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Executive shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Executive is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Executive shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Executive.




 



2

             



 

7.     GRANTS OF RIGHTS AND INSURANCE






7.1    The Executive agrees that the results and proceeds of the Services under
this Agreement, although not created in an employment relationship, shall, for
the purpose of copyright only, be deemed a work made in the course of employment
under United Kingdom, France, Netherlands, or Canadian law or a
work-made-for-hire under the United States law and all other comparable
international intellectual property laws and conventions.  All intellectual
property rights and any other rights which the Executive may have in and to any
work, materials, or other results and proceeds of the Services hereunder shall
vest irrevocably and exclusively with the Company and are otherwise hereby
assigned to the Company as and when created.  The Executive hereby waives any
moral rights of authors or similar rights the Executive may have in or to the
results and proceeds of the Consulting Services hereunder.




7.2   The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Executive, in any amount the Company deems necessary to protect the Company's
interest hereunder with prior notice given to the Executive.  The Executive
shall not have any right, title, or interest in or to such insurance.




8.     REPRESENTATIONS AND WARRANTIES




8.1   The Executive represents, warrants and covenants to the Company as
follows:




(a)

the Executive is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

the Executive is not under any physical or mental disability that would hinder
the performance of The Executive's duties under this Agreement; and




(c)

the Company will provide and disclose all legal and commercial information to
the Executive that is necessary to perform the Executive’s duties.




9.     INDEMNIFICATION




9.1   The Executive shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Executive of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Executive.




9.2   The Company shall indemnify and hold harmless the Executive, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




10.     NO OBLIGATION TO PROCEED.  




10.1   Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Executive is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Executive the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.     RIGHT OF TERMINATION.  




11.1   The Company and the Executive shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 90 days
written notice. All Compensation due to the Executive must be paid in full prior
to any termination taking effect upon which all monies due to the Executive will
be considered paid in full for the term the services were performed. Upon
termination of this Agreement the Executive shall continue to work with the
Company to fulfill the obligations of this Agreement during the notice period
and this period will be paid for per terms of this Agreement.  All stock bonuses
and stock and options vested at the time of termination shall remain under the
ownership of the Executive and any options shall remain exercisable until
expiry, consistent with Section 4.2.




3

             

 

12.     DEFAULT/DISABILITY.




12.1   No act or omission of the Company hereunder shall constitute an event of
default or breach of this Agreement unless the Executive shall first notify the
Company in writing setting forth such alleged breach or default and the Company
shall cure said alleged breach or default within 10 days after receipt of such
notice (or commence said cure within said ten days if the matter cannot be cured
in ten days, and shall diligently continue to complete said cure).  Upon any
material breach or de­fault by the Executive of any of the terms and conditions
hereof, or the terms and conditions of any other agreement between the Company
and the Executive for the services of the Executive, the Executive may cure said
alleged breach or default within 10 days after receipt of such notice (or
commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure), or the Company shall
immediately have the right to suspend or to terminate this Agreement and any
other agreement between the Company and the Executive for the services of the
Executive.  




13.     COMPANY'S REMEDIES.  




13.1   The services to be rendered by the Executive hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Executive of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Executive expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Executive.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.     RELATIONSHIP.  




14.1  Nothing herein shall be construed as creating a partnership, joint
venture, or master-servant relationship between the parties for any purpose
whatsoever.  Except as may be expressly provided herein, neither party may be
held responsible for the acts either of omission or commission of the other
party, and neither party is authorized, or has the power, to obligate or bind
the other party by contract, agreement, warranty, representation or otherwise in
any manner.

 

15.   MISCELLANEOUS PROVISIONS

 

a)   Time.  Time is of the essence of this Agreement.

 

b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

c)   Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

 

d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

e)   Savings Clause.  If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

f)     Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign this Agreement with the prior consent of the Company, such consent which
shall not be unreasonably withheld.

 



4

             



 

g)     Notices.  All notices required, or permitted to be given, under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.


 

h)    Entire Agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.

 

i)     Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

j)     Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.   Counterparts delivered by electronic
means or which contain electronic signatures shall be permitted and form valid
counterparts or validly executed counterparts, respectively.

 

k)     Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

l)      Counsel.  The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so. 

 

m)     Choice of Law.  The parties agree that this Agreement shall be governed
by the laws of the State of Nevada.




 

[Signatures Follow]

 




5

             


IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




WSTV




Per:

 

/s/ Chad S. Johnson, Esq                                     

Chad S. Johnson, Esq.,

Director, President & CEO









EXECUTIVE:




Per:

/s/  Robert Kane                                                   

Robert Kane






 

6

             

 

EXECUTIVE MANAGEMENT AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of this eighteenth (18th) day of
February 2014 (the “Effective Date”), entered into between World Stevia
Corporation, a Nevada Corporation, to be renamed Cannabis Capital Corp., a
Nevada Corporation, with its principal offices located at 9107 Wilshire Blvd,
Suite 450, Beverly Hills, CA 90210 (the “Company” or “WSTV”) and CSJ Group LLC,
represented by its sole owner and president, Chad S. Johnson (the "Executive"),
of 1754 Willard Street NW #3, Washington, DC 20009.




WHEREAS:




A.

The Company is a portfolio cannabis-related operations, enterprise, and holding
company;




B.

The Company wishes to engage the services of the Executive as an independent
contractor of the Company; and




C.

The Company and the Executive have agreed to enter into a consulting agreement
for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.     ENGAGEMENT AS AN EXECUTIVE




1.1   The Company hereby engages the Executive as an independent contractor of
the Company, to undertake the duties and title of Member, Board of Directors,
and to undertake the duties and title of President and Chief Executive Officer,
and the Executive agrees to exercise those powers as requested by the Company or
its subsidiaries from time to time, (collectively the “Services”) and the
Executive accepts such engagement on the terms and conditions set forth in this
Agreement.




2.     TERM OF THIS AGREEMENT




2.1   The term of this Agreement shall begin as of the Effective Date and shall
continue for five (5) years or until terminated earlier pursuant to Sections 10
and 11 herein (the “Term”).  Any renewal period for this Agreement shall be at
the sole discretion of the Company including any compensation or stock/stock
option compensation for services paid to the Executive during the renewal term.




3.     EXECUTIVE SERVICES

 

3.1   The Executive shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacities of Director and President/CEO.
 The Executive agrees that the Executive's duties may be reasonably modified by
written agreement of both the Company and the Executive from time to time.

 

3.2   In providing the Services the Executive shall:

 * comply with all applicable local statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * not employ any person in any capacity, or contract for the purchase or rental
   of any service, article or material, nor make any commitment, agreement or
   obligation whereby the Company shall be required to pay any monies or other
   consideration without the Company's prior written consent.

7

             


4.     COMPENSATION



 



4.1   Management Fees. As compensation for services provided for the executive
roles in the Company, the Company shall pay the Executive or the Executive's
assigns $5,000 per month. All Management Fee payments shall be paid to the
Executive or the Executive's assigns semi-monthly on the 15th and last day of
each calendar month, or prior business day if any of those days fall on a week
or statutory holiday (or as otherwise decided by the Executive and the Company).

 

4.2   Bonus Shares.  As a signing bonus for the Executive's appointments as
Director, President and CEO of the Company, the Company shall, within seven (7)
days of the Executive's signing of this Agreement, or as soon as possible to
this time frame, pay the Executive or the Executive’s assigns five million
(5,000,000) Rule 144 restricted common shares of the Company common stock.  All
such shares are considered fully earned on signing and issuance but these shares
shall only fully vest without restriction in such amounts and at such times as
are permissible for sale pursuant to the one (1) percent limitation of stock
that can be sold based on average volume rules applicable to public company
officers, directors, and affiliates.  Regardless of the foregoing, twenty
thousand (20,000) shares shall fully vest without restriction as soon as
permissible under Rule 144 and relevant law.  In the event that the Company
terminates the Executive for any reason or at the termination of this Agreement,
then at the sole discretion of the Executive expressed in writing to the
Company, any number of shares not already fully vested of the remaining four
million nine hundred eighty thousand (4,980,000) shares shall immediately fully
vest without restriction. The Company’s common stock, par value $0.001 per
share, currently trades on the OTC under the symbol ‘WSTV’, although a symbol
change is being applied for with top choice being CBCA.




4.3   Performance Bonus. As further compensation based on job and Company
performance, product development, new patents, branding, product sales,
achievement of project or operational milestones, the Company is committed to
providing additional cash and stock bonuses to the Executive or the Executive's
assigns, typically to be considered at least annually. Such bonuses will be at
the sole discretion of the Company based on overall performance and available
operating cash flow.  The Company reserves the right to issue equivalent
after-tax value in free-trading common stock in lieu of cash bonuses.




4.4   Additional Compensation Provisions.  Hereinafter, Sections 4.1 through 4.4
are collectively referred to as the “Compensation”.  The Compensation shall not
be adversely affected by any change of title with or corporate duties within the
Company, so long as Services continue to be provided to the Company, as it is
expected that positions within the Company may evolve over time.  




5.     REIMBURSEMENT OF EXPENSES




5.1   The parties agree that the Compensation hereunder is not inclusive of any
and all fees or expenses incurred by the Executive on the Company’s behalf
pursuant to this Agreement including the costs of rendering the Services. The
Company shall reimburse the Executive for any bona fide expenses including but
not limited to travel and telephone incurred by the Executive on behalf of the
Company in connection with the provision of the Services upon the Executive
submitting to the Company an itemized written account of such expenses and
corresponding expense receipts in a form acceptable to the Company within 180
days after the Executive incurs such expenses or within a time period agreed to
by the Parties.    




6.     CONFIDENTIALITY




6.1   The Executive shall not disclose to any third party without the prior
consent of the Company any financial or business information concerning the
business, affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Executive shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Executive is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Executive shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Executive.

8

             

7.     GRANTS OF RIGHTS AND INSURANCE




7.1   The Executive agrees that the results and proceeds of the Services under
this Agreement, although not created in an employment relationship, shall, for
the purpose of copyright only, be deemed a work made in the course of employment
under United Kingdom, France, Netherlands, or Canadian law or a
work-made-for-hire under the United States law and all other comparable
international intellectual property laws and conventions.  All intellectual
property rights and any other rights which the Executive may have in and to any
work, materials, or other results and proceeds of the Services hereunder shall
vest irrevocably and exclusively with the Company and are otherwise hereby
assigned to the Company as and when created.  The Executive hereby waives any
moral rights of authors or similar rights the Executive may have in or to the
results and proceeds of the Consulting Services hereunder.




7.2   The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Executive, in any amount the Company deems necessary to protect the Company's
interest hereunder with prior notice given to the Executive.  The Executive
shall not have any right, title, or interest in or to such insurance.




8.     REPRESENTATIONS AND WARRANTIES




8.1   The Executive represents, warrants and covenants to the Company as
follows:




(a)

the Executive is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

the Executive is not under any physical or mental disability that would hinder
the performance of The Executive's duties under this Agreement; and




(c)

the Company will provide and disclose all legal and commercial information to
the Executive that is necessary to perform the Executive’s duties.




9.     INDEMNIFICATION




9.1   The Executive shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Executive of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Executive.




9.2   The Company shall indemnify and hold harmless the Executive, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




10.      NO OBLIGATION TO PROCEED.  




10.1   Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Executive is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Executive the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.     RIGHT OF TERMINATION.  




11.1   The Company and the Executive shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 90 days
written notice. All Compensation due to the Executive must be paid in full prior
to any termination taking effect upon which all monies due to the Executive will
be considered paid in full for the term the services were performed. Upon
termination of this Agreement the Executive shall continue to work with the
Company to fulfill the obligations of this Agreement during the notice period
and this period will be paid for per terms of this Agreement.  All stock bonuses
and stock and options vested at the time of termination shall remain under the
ownership of the Executive and any options shall remain exercisable until
expiry, consistent with Section 4.2.

9

             

12.     DEFAULT/DISABILITY.




12.1   No act or omission of the Company hereunder shall constitute an event of
default or breach of this Agreement unless the Executive shall first notify the
Company in writing setting forth such alleged breach or default and the Company
shall cure said alleged breach or default within 10 days after receipt of such
notice (or commence said cure within said ten days if the matter cannot be cured
in ten days, and shall diligently continue to complete said cure).  Upon any
material breach or de­fault by the Executive of any of the terms and conditions
hereof, or the terms and conditions of any other agreement between the Company
and the Executive for the services of the Executive, the Executive may cure said
alleged breach or default within 10 days after receipt of such notice (or
commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure), or the Company shall
immediately have the right to suspend or to terminate this Agreement and any
other agreement between the Company and the Executive for the services of the
Executive.  




13.     COMPANY'S REMEDIES.  




13.1     The services to be rendered by the Executive hereunder and the rights
and privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Executive of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Executive expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Executive.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.     RELATIONSHIP.  

 

14.1  Nothing herein shall be construed as creating a partnership, joint
venture, or master-servant relationship between the parties for any purpose
whatsoever.  Except as may be expressly provided herein, neither party may be
held responsible for the acts either of omission or commission of the other
party, and neither party is authorized, or has the power, to obligate or bind
the other party by contract, agreement, warranty, representation or otherwise in
any manner.

 

15.   MISCELLANEOUS PROVISIONS

 

a)   Time.  Time is of the essence of this Agreement.

 

b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

c)   Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

 

d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

e)   Savings Clause.  If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

f)     Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign this Agreement with the prior consent of the Company, such consent which
shall not be unreasonably withheld.

 



10

             



 

g)     Notices.  All notices required, or permitted to be given, under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.


h)    Entire Agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.

 

i)     Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

j)     Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.   Counterparts delivered by electronic
means or which contain electronic signatures shall be permitted and form valid
counterparts or validly executed counterparts, respectively.

 

k)     Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

l)      Counsel.  The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so. 

 

m)     Choice of Law.  The parties agree that this Agreement shall be governed
by the laws of the State of Nevada.




 

[Signatures Follow]

 

 

11

             





IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




WSTV




Per:

 

/s/  Robert Kane                                                   

Robert Kane, Director and CFO









EXECUTIVE:




Per:

 

/s/ Chad S. Johnson,                                         

Chad S. Johnson

, President



CSJ Group LLC




 







12

             